                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JOYDEEP BOSE,

                            Plaintiff,
                                                               CIVIL ACTION
           v.                                                  NO. 16-3924

 LANE’S VALLEY FORGE AVIATION,
 INC., et al.,

                             Defendants.


                                            ORDER

        AND NOW, this 17th day of October 2019, upon consideration of Defendants’ Motion

for Sanctions (Doc. No. 87), which has not been opposed, and for the reasons stated in the

Opinion dated October 16, 2019, it is ORDERED that Defendants’ Motion for Sanctions (Doc.

No. 87) is GRANTED and this case is dismissed. The Clerk of Court shall close this case for

statistical purposes.




                                                    BY THE COURT:



                                                    / s/ J oel H. S l om sk y
                                                    JOEL H. SLOMSKY, J.
